                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-00097-PAB-SKC

ZVELO, INC.,

        Plaintiff,

v.

AKAMAI TECHNOLOGIES, INC.,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

        This matter is before the Court on Defendant Akamai Technologies, Inc.’s Motion

to Dismiss [Docket No. 28]. The Court has jurisdiction under 28 U.S.C. §§ 1331 and

1367.

I. BACKGROUND

        Plaintiff zvelo, Inc. is a technology company that offers a database of

categorized website addresses, or Uniform Resource Locators (“URLs”), for purposes

of domain name filtering, content filtering, parental controls, content categorization, and

other purposes. Docket No. 1 at 3, ¶ 12. T his type of technology allows companies to

filter or block access to certain websites on the companies’ computers. Id. at 2, ¶ 7.

Because websites differ so widely, filtering websites based on form or content can be

difficult. Id., ¶ 8. Thus, plaintiff’s database assigns categories to each unique URL,

such as “news” or “malicious software,” so that users can filter or block websites based

on category. Id. at 2-3, ¶¶ 8-9. Plaintiff also compiles data about URLs that are
actively visited to keep its database up-to-date on active and inactive websites. Id. at 3-

4, ¶ 14. Plaintiff calls its knowledge of active websites the “zvelo Active Web,” which,

along with the categorizations of the URLs, make up plaintiff’s database – the

“zveloDB.” Id. at 4, ¶ 15. Plaintiff contends its database is unique and valuable

intellectual property that would be challenging for another company to recreate. Id. at

3-4, ¶ 14.

       Defendant Akamai Technologies, Inc. is a company that offers products and

services that provide URL filtering functionality. Id. at 8, ¶ 41. Plaintiff alleges that

defendant’s products and services that provide this URL filtering functionality utilize

plaintiff’s database and the proprietary information contained therein. Id. at 8-9, ¶¶ 42-

43. This allegation is based upon “information made available to the public by

[defendant] as well as security measures that [plaintiff] has incorporated” into its

database. Id. at 8, ¶ 42.

       Plaintiff filed this lawsuit on January 10, 2019, raising claims of (1) trade secret

misappropriation under the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836 et

seq., (2) trade secret misappropriation under the Colorado Uniform Trade Secrets Act

(“CUTSA”), Colo. Rev. Stat. § 7-74-101, et seq., and (3) unjust enrichment. Docket No.

1 at 9-13. Plaintiff also seeks injunctive relief. Id. at 14. On February 8, 2019,

defendant filed a motion to dismiss for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Docket No. 28. Plaintiff filed a response, Docket No.

38, to which defendant replied. Docket No. 46.




                                              2
II. LEGAL STANDARD

       To survive a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a complaint must allege enough factual matter that, taken as true, makes

the plaintiff’s “claim to relief . . . plausible on its face.” Khalik v. United Air Lines, 671

F.3d 1188, 1190 (10th Cir. 2012) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “The ‘plausibility’ standard requires that relief must plausibly follow from the

facts alleged, not that the facts themselves be plausible.” RE/MAX, LLC v. Quicken

Loans Inc., 295 F. Supp. 3d 1163, 1168 (D. Colo. 2018) (citing Bryson v. Gonzales, 534

F.3d 1282, 1286 (10th Cir. 2008)). Generally, “[s]pecific facts are not necessary; the

statement need only ‘give the defendant fair notice of what the claim is and the grounds

upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting

Twombly, 550 U.S. at 555) (omission marks omitted). “[W]here the well-pleaded facts

do not permit the court to infer more than the mere possibility of misconduct, the

complaint has alleged – but it has not shown – that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation marks and alteration

marks omitted); see also Khalik, 671 F.3d at 1190 (“A plaintiff must nudge [its] claims

across the line from conceivable to plausible in order to survive a motion to dismiss.”

(quoting Twombly, 550 U.S. at 570)). If a complaint’s allegations are “so general that

they encompass a wide swath of conduct, much of it innocent,” then plaintiff has not

stated a plausible claim. Khalik, 671 F.3d at 1191 (quotations omitted). Thus, even

though modern rules of pleading are somewhat forgiving, “a complaint still must contain

either direct or inferential allegations respecting all the material elements necessary to



                                                3
sustain a recovery under some viable legal theory.” Bryson, 534 F.3d at 1286

(alteration marks omitted).

III. ANALYSIS

       A. Trade Secret Misappropriation

       Defendant first argues that plaintiff’s trade secret misappropriation claims under

DTSA and CUTSA should be dismissed for failure to state a claim. Docket No. 28 at 3.

To prevail on a claim for misappropriation of trade secrets under Colorado law, a

plaintiff must show: “(i) that he or she possessed a valid trade secret, (ii) that the trade

secret was disclosed or used without consent, and (iii) that the defendant knew, or

should have known, that the trade secret was acquired by improper means.” Gates

Rubber Co. v. Bando Chem. Indus., Ltd., 9 F.3d 823, 847 (10th Cir. 1993). CUTSA

defines “trade secret” as “the whole or any portion or phase of any scientific or technical

information, design, process, procedure, formula, improvement, confidential business or

financial information, listing of names, addresses, or telephone numbers, or other

information relating to any business or profession which is secret and of value.” Colo.

Rev. Stat. § 7-74-102(4). To constitute a trade secret, “the owner thereof must have

taken measures to prevent the secret from becoming available to persons other than

those selected by the owner to have access thereto for limited purposes.” Id.

       Under Colorado law, “[w]hat constitutes a ‘trade secret’ is a question of fact for

the trial court.” Doubleclick Inc. v. Paikin, 402 F. Supp. 2d 1251, 1257 (D. Colo. 2005).

Courts look to several factors to make this determination, including:

       (1) the extent to which the information is known outside the business,
       (2) the extent to which it is known to those inside the business, i.e., by the


                                              4
       employees[,] (3) the precautions taken by the holder of the trade secret to
       guard the secrecy of the information, (4) the savings effected and the
       value to the holder in having the information as against competitors,
       (5) the amount of effort or money expended in obtaining and developing
       the information, and (6) the amount of time and expense it would take for
       others to acquire and duplicate the information.

Id. (internal quotation marks omitted). The Tenth Circuit has held that, under Colorado

law, “a trade secret can exist in a combination of characteristics, each of which,

considered separately, is in the public domain, but, taken together, may yield a

competitive advantage that results in a protectable trade secret.” Harvey Barnett, Inc.

v. Shidler, 338 F.3d 1125, 1130 (10th Cir. 2003).

       Similar to the requirements under Colorado law, a plaintiff asserting a claim for

misappropriation of trade secrets under DTSA must establish: “(1) the existence of a

trade secret that relates to a product or service used in, or intended for use in, interstate

or foreign commerce; (2) the acquisition of the trade secret, or the use or disclosure of

the trade secret without consent; and (3) the person acquiring, using, or disclosing the

trade secret knew or had reason to know that the trade secret was acquired by

improper means.” Arctic Energy Servs., LLC v. Neal, No. 18-cv-00108-PAB-KLM, 2018

WL 1010939, at *2 (D. Colo. Feb. 22, 2018). Like CUTSA, DTSA defines “trade secret”

broadly to include “all forms and types of financial, business, scientific, technical,

economic, or engineering information” so long as “the owner thereof has taken

reasonable measures to keep such information secret” and “the information derives

independent economic value, actual or potential, from not being generally known to,” or

ascertainable by, another person. 18 U.S.C. § 1839(3). Due to the sim ilarities in the

pleading requirements under DTSA and CUTSA, the Court will address the claims’


                                              5
elements together.

              1. Existence of Trade Secrets

       First, defendant argues that plaintiff has failed to allege sufficient facts to

demonstrate that the information at issue here constitutes a valid trade secret. Docket

No. 28 at 4. More specifically, defendant argues that none of the areas in which plaintiff

claims it owns trade secrets constitutes trade secrets because all of its examples go to

publicly available information. Id. at 4-6. For example, it argues that the URLs

contained in plaintiff’s database are “available to anyone with internet access,” and that

plaintiff’s categorizations used in its database are likewise publicly available and readily

ascertainable information. Id. at 5. Defendant counters that, while individual

components of its trade secret information may be readily ascertainable, its compilation

of URLs and categorization constitutes a valid trade secret. Docket No. 38 at 5.

       As set out above, “a trade secret can exist in a combination of characteristics

and components each of which, by itself, is in the public domain, but the unified

process, design and operation of which, in unique combination, affords a competitive

advantage and is a protectable secret.” Hertz v. Luzenac Grp., 576 F.3d 1103, 1109

(10th Cir. 2009) (quoting Shidler, 338 F.3d at 1129 (applying Colorado law)). Further,

“compilations” may be considered trade secrets under DTSA. 18 U.S.C. § 1839(3).

       Plaintiff’s complaint alleges the misappropriation of a database containing

“billions of categorized URLs from a taxonomy of nearly 500 categories” that “covers

99.9% of active websites.” Docket No. 1 at 4, ¶ 18. Plaintiff also alleges that it “has

invested tens of thousands of hours compiling the training and testing data in creating



                                              6
and maintaining” the database, id., ¶ 17, and that it would be “technically and practically

challenging for another company to recreate” this “unique and valuable intellectual

property.” Id., ¶ 14.

       Considering the relevant factors, the Court finds that plaintiff has adequately pled

that its database constitutes a trade secret under both CUT SA and DTSA. While

individual URLs may be known outside of its business, plaintiff alleges that the

compilation itself is not, as “[p]otential customers are required to execute a strict

confidentiality and non-disclosure agreement before they are allowed access to the”

database. Docket No. 1 at 5-6, ¶ 25. Moreover, plaintiff limits access to the database

to fewer than five zvelo employees who are allowed to access the entirety of the

database or to make changes to it. Id. at 5, ¶ 23. Other employees are allowed limited

access in the course of performing their required job functions. Id. This limited access

inside and outside the business demonstrates precautions taken by plaintiff to guard

the secrecy of the information. Given that plaintiff alleges that it has “invested tens of

thousands of hours compiling the training and testing data used in creating and

maintaining” the database, id. at 4, ¶ 17, and that it would be technically and practically

challenging for another company to recreate this database, id., ¶ 14, the Court finds

that plaintiff has sufficiently alleged that it derives value from the trade secret and that it

would take great time and expense for others to acquire and duplicate the information.

18 U.S.C. § 1839(3); Doubleclick, 402 F. Supp. 2d at 1257. For these reasons, the

Court finds that plaintiff adequately pled that its database constitutes a trade secret

under CUTSA and DTSA.



                                               7
              2. Acquisition or Use of Trade Secrets Without Consent

       Defendant next argues that plaintiff failed to properly allege that defendant used

plaintiff’s trade secrets because, according to defendant, plaintiff alleged nothing more

than that it had formed a “reasonable belief that [defendant’s] products and services

that provide URL filtering functionality utilize [plaintiff’s database].” Docket No. 28 at 6

(citing Docket No. 1 at 8, ¶ 42). Plaintiff argues that its allegation is sufficient for

purposes of Rule 12(b)(6) because it properly explained its “reasonable belief” by

indicating that its belief was formed based on “information made available to the public

by [defendant] as well as security measures [plaintiff had] incorporated into” the

database. Docket No. 38 at 7 (citing Docket No. 1 at 8-9, ¶¶ 42-43).

       In RE/MAX, LLC v. Quicken Loans Inc., 295 F. Supp. 3d 1163 (D. Colo. 2018),

the Court dismissed a trade secret misappropriation claim that “lack[ed] any specific

factual allegations of disclosure of trade secrets . . . and also lack[ed] any specific

factual allegations of how” the defendant had allegedly used those trade secrets. Id. at

1175. Instead, the plaintiff’s complaint had “simply allege[d] in conclusory fashion” that

the defendant had “used . . . confidential information (including . . . trade secrets) to

launch its operations.” Id. at 1176. The Court found that such allegations were

insufficient to state a claim of trade secret misappropriation. Id. Additionally, in Ciena

Commc’ns, Inc. v. Nachazel, No. 09-cv-02845-MSK-MJW, 2010 WL 3489915 (D. Colo.

Aug. 31, 2010), the court determined that an allegation that the defendant had

misappropriated, or threatened to misappropriate, the plaintiff’s trade secrets “for the

purpose of using and exploiting such information” was conclusory and did not provide a



                                               8
sufficient factual basis to avoid dismissal under Rule 12(b)(6). Id. at *4. Specifically,

the court noted that the complaint “[did] not explain what specific facts [had] led [the

plaintiff] to the conclusion that [the defendant] ha[d] misappropriated or threaten[ed] to

misappropriate the trade secrets.” Id. The claim was dismissed under Rule 12(b)(6).

Id. at *6.

        Here, the Court finds that, like RE/MAX and Ciena, plaintiff’s complaint lacks

sufficient factual averments to meet the plausibility standard. In its complaint, plaintiff

alleges that it has formed a “reasonable belief” that defendant’s products use its

database. Docket No. 1 at 8, ¶ 42. This allegation is based upon “information made

available to the public” by defendant, as well as “security measures” that have been

incorporated into the database. Id. While such an allegation meets the standard set

out in Rule 11 of the Federal Rules of Civil Procedure, a “reasonable belief” is not

necessarily sufficient to meet the plausibility standard of Iqbal and Twombly. See Iqbal,

556 U.S. at 678 (“A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”). References to “information made available to the public” and the

database’s “security measures,” without additional allegations setting forth facts

demonstrating how the public information or security measures identify unauthorized

use, does not provide sufficient information to meet the plausibility standard required

under Rule 12(b)(6).

        Plaintiff claims that it uses “markers” within its database, known only to plaintiff,

that can be used to determine if a commercial product or service is using the database.



                                               9
Docket No. 1 at 7, ¶ 33. However, plaintiff does not allege that these markers helped

form the basis of its reasonable belief of misappropriation – it states only that it relied

upon “information made available to the public” and “security measures . . .

incorporated into” the database. Id. at 8, ¶ 42. In fact, plaintiff alleges that it uses the

markers only to determine whether a customer continues to use the database after

termination or expiration of a license. Id. at 7, ¶ 33. Plaintiff does not allege that the

markers can detect whether non-customer third parties are utilizing the database. Id.

Moreover, as defendant argues, third parties like defendant are permitted to acquire the

right to use information in the database from plaintiff’s licensees, Docket No. 46 at 4-5,

and there is no allegation that plaintiff can distinguish authorized third-party use from

unauthorized third-party use. See Docket No. 1. Thus, plaintiff’s allegations fail the

plausibility test.

       Courts should generally grant leave to amend a complaint when justice so

requires. Fed. R. Civ. P. 15(a)(2). Leave to amend need not be given when the moving

party unduly delayed, failed to amend despite ample opportunity to do so, the

nonmoving party would be unduly prejudiced, or amendment would be futile. Foman v.

Davis, 371 U.S. 178, 182 (1962). However, the Court finds no reason to deny plaintiff

an opportunity to amend its complaint on its first two claims and finds that justice

requires granting leave to amend here. The Court will grant plaintiff leave to amend its

complaint on its trade secret misappropriation claims.

       B. Unjust Enrichment

       Defendant next argues that plaintiff’s unjust enrichment claim must be dismissed



                                             10
because the claim is preempted by CUTSA. “CUTSA preempts common law claims

that ‘conflict’ with its trade secret misappropriation provisions.” Abbott Labs. v. Finkel,

No. 17-cv-00894-CMA, 2017 WL 5517399, at *3 (D. Colo. Nov. 17, 2017) (citing Powell

Prods., Inc. v. Marks, 948 F. Supp. 1469, 1474 (D. Colo. 1996)); see also Colo. Rev.

Stat. § 7-74-108(1) (“[T]his article displaces conflicting tort, restitutionary, and other law

of this state providing civil remedies for misappropriation of a trade secret”). “The

question of whether CUTSA applies to preempt a common-law claim of unjust

enrichment is determined by inquiring as to whether the alleged enrichment is, in

essence, one which turns on the misappropriation of information that CUTSA defines as

a ‘trade secret.’” Animal Care Sys., Inc. v. Hydropac/Lab Prods., Inc., No. 13-cv-00143-

MSK-BNB, No. 13-cv-00415-MSK-BNB, 2014 WL 103812, at *4 (D. Colo. Jan. 10,

2014). “If a plaintiff alleges that the defendant was unjustly enriched by its

misappropriation of business data that, although valuable, does not meet the statutory

definition of ‘trade secret,’ unjust enrichment provides the proper remedy.” Id.

       Although plaintiff states that its unjust enrichment claim is not preempted by

CUTSA because defendant “[c]ould be [l]iable for [i]nterference with [b]usiness

[r]elations,” Docket No. 38 at 9, it provides no argument to support that theory, see id.

at 9-10, and has not raised an interference with business relations claim. See Docket

No. 1. Instead, plaintiff claims that its unjust enrichment claim is not preempted

because “a claim that does not depend upon the inf ormation in question qualifying as a

trade secret is not preempted by CUTSA.” Docket No. 38 at 9. 1

       1
       In support of its argument, plaintiff relies upon Powell Products, 948 F. Supp. at
1469, which the Court finds distinguishable. In Powell, the court determined that the

                                              11
       As another court in this district has explained, “CUTSA provides a broad remedy

for ‘misappropriations’ of trade secrets . . . [i]n such situations, the owner of the trade

secret may recover [under CUTSA] for ‘the actual loss caused by [the use of the

secret]’ as well as any unjust enrichment that the defendant obtained as a result of that

use.” Wolf Auto, 2016 WL 10570867, at *3 (quoting Colo. Rev. Stat. § 7-74-102(2)(b)).

“[T]he damages that a plaintiff may recover based on the defendant’s use of a stolen

trade secret are effectively the same regardless of whether the claim is brought under

CUTSA or styled as [an unjust enrichment] claim.” Id. Thus, an unjust enrichment

claim based upon trade secret misappropriation is fully incorporated by, and preempted

by, the CUTSA claim. Id.

       As such, the relevant inquiry is whether the misappropriated information

constitutes a trade secret under the statutory definition – if so, CUTSA is the exclusive

statute of remedy. Animal Care Sys., 2014 WL 103812, at *4. As set out above,

CUTSA defines “trade secret” as “the whole or any portion or phase of any scientific or

technical information, . . . confidential business or financial information, listing of

names, addresses, or telephone numbers, or other information relating to any business

or profession which is secret and of value” so long as the owner has taken “measures


plaintiff’s interference with business relations claim was not preempted by CUTSA
because, even though the plaintiff had alleged that the defendant had misappropriated
plaintiff’s trade secrets and, in so doing, had interfered with plaintiff’s business
relationships, the interference claim “[did] not depend upon the information in question
qualifying as trade secrets.” Id. at 1474. But where, as here, CUTSA expressly
provides a remedy for unjust enrichment resulting from trade secret misappropriation,
the relevant inquiry is – contrary to plaintiff’s argument – whether the claims turn on the
misappropriation of materials that are or are not classified as trade secrets. Wolf Auto
Ctr. Sterling, LLC v. Shadegg, No. 15-cv-01035-MSK-KLM, 2016 WL 10570867, at *3
(D. Colo. Oct. 31, 2016). If they are, the claim is preempted. Id.

                                              12
to prevent the secret from becoming available to persons other than those selected by

the owner to have access thereto for limited purposes.” Colo. Rev. Stat. § 7-74-102(4).

       In its complaint, plaintiff alleges that defendant misappropriated “a proprietary

database of categorized URLs.” Docket No. 1 at 3, ¶ 12. Notably, this is the same

material from which plaintiff claims defendant was unjustly enriched. Plaintiff asserts

that it “has invested and continues to invest substantial time, money, and other

resources in developing the [database]”), id. at 13, ¶ 77, and that defendant “has

received the benefit of the substantial time, money, and other resources that [plaintiff]

has invested in developing the [database], including by receiving money for products

and services that rely on the [database].” Id., ¶ 78. Plaintiff has not alleged that

defendant was unjustly enriched through any means other than its trade secrets, such

as misappropriation of tangible property. See L-3 Commc’ns Corp. v. Jaxon

Engineering & Maintenance, Inc., 863 F. Supp. 2d 1066, 1087 (D. Colo. 2012) (unjust

enrichment claim not preempted where plaintiff alleged misappropriation of physical

equipment and misuse of internal computer resources). Because plaintiff’s unjust

enrichment claim is fully incorporated by, and therefore preempted by, CUTSA, the

Court will dismiss the claim.

       C. Injunctive Relief

       Finally, defendant seeks dismissal of plaintiff’s injunctive relief claim because

“[a]n injunction is an equitable remedy which must be based on an underlying cause of

action” and is “not a standalone cause of action.” Docket No. 28 at 9. Plaintiff states

that “[o]ut of an abundance of caution, [it pled] injunctive relief as a cause of action in



                                             13
addition to listing it in the requested relief” and states that “[t]o the extent the Court

deems an independent cause of action unnecessary, the form of the relief sought may

change, but the substance of the injunctive relief will remain the same.” Docket No. 38

at 10.

         “[I]njunctive relief is not a separate cause of action; rather it is one form of the

relief for the other legal violations alleged.” Burns v. Freddie Mac, No. 13-cv-2109-

WJM-KLM, 2014 WL 1242032, at *2 n.1 (D. Colo. Mar. 26, 2014). “T he Court thus

interprets the request for injunctive relief as the relief [plaintiff] would seek should [it]

prevail on the merits of [its] claims.” Bellwether Cmty. Credit Union v. Chipotle Mexican

Grill, Inc., 353 F. Supp. 3d 1070, 1088 (D. Colo. 2018). Because the Court has

dismissed plaintiff’s substantive claims, there is no remaining claim for which plaintiff

could seek injunctive relief. As a result, the Court dismisses plaintiff’s complaint in its

entirety.

IV. CONCLUSION

         For these reasons, it is

         ORDERED that Defendant Akamai Technologies, Inc.’s Motion to Dismiss

[Docket No. 28] is GRANTED IN PART and DENIED IN PART. It is further

         ORDERED that plaintiff’s third and fourth claims are DISMISSED with prejudice.

It is further

         ORDERED that plaintiff is granted leave to amend its first and second claims.

Plaintiff shall file any amended complaint by October 31, 2019.




                                               14
DATED September 30, 2019.

                            BY THE COURT:


                             s/Philip A. Brimmer
                            PHILIP A. BRIMMER
                            Chief United States District Judge




                              15
